Citation Nr: 0303389	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  94-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  

(The issue of entitlement to service connection for bilateral 
hearing loss will be addressed by the Board in a separate 
decision).



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from November 1943 to 
December 1945, May 1954 to May 1956, July 1956 to July 1960, 
and February 1961 to February 1964.  

Historically, by a July 1990 rating decision, service 
connection for an acquired psychiatric disorder was denied.  
After appellant was provided timely notification of that 
rating decision the following month, he did not file a timely 
Notice of Disagreement therewith.  That July 1990 rating 
decision represents the last final decision with regards to 
the psychiatric disorder service connection issue.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO), which, in part, denied 
entitlement to service connection for hearing loss; and 
denied reopening of the psychiatric disorder service 
connection claim.  In March 1996, the Board remanded said 
appellate issues to the RO for additional evidentiary 
development.  

Since the Board in the decision herein has reopened and 
allowed service connection for a psychiatric disorder, as 
will be explained in detail below, that appellate issue has 
been reframed on the title page of this decision.  The Board 
will undertake additional development on the other appellate 
issue of service connection for bilateral hearing loss, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this remaining service 
connection appellate issue.  




FINDINGS OF FACT

1.  Service connection is currently in effect for a right 
mandibular fracture; and osteoarthritis/rheumatoid arthritis 
of the hands, cervical spine, and lumbosacral spine. 

2.  By a July 1990 rating decision, service connection was 
denied for an acquired psychiatric disorder.  After appellant 
was provided timely notification of that rating decision the 
following month, he did not file a timely Notice of 
Disagreement therewith.  

3.  Additional evidence submitted subsequent to that 
unappealed rating decision, when viewed in the context of all 
the evidence must be considered, and indicates that the 
appellant has a chronic, acquired psychiatric disorder that 
is causally or etiologically related to a service-connected 
disability.  


CONCLUSION OF LAW

Evidence received subsequent to the July 1990 final rating 
decision, which denied entitlement to service connection for 
a psychiatric disorder, is new and material, and the claim is 
reopened.  With resolution of reasonable doubt in the 
veteran's favor, a psychiatric disorder is proximately due to 
or the result of a service connected disorder; then the claim 
is allowed on the merits.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.310(a), 
20.302(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of appellant's 
psychiatric disorder service connection claim, no further 
evidentiary development is necessary.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The July 1990 
unappealed rating decision, which denied entitlement to 
service connection for a psychiatric disorder, is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991); and Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not argued any 
other legal basis for attacking that final rating decision.

The evidence previously considered in the aforecited 
unappealed rating decision included appellant's service 
medical records for the four periods of active service.  None 
of the service medical records, including a February 1964 
service discharge examination report, included any findings 
or diagnoses pertaining to a chronic, acquired psychiatric 
disorder.  Although on a May 1954 service reenlistment 
examination, his psychiatric status was clinically noted to 
be abnormal, the psychiatric abnormality was described as 
nail biting and mild "nervous" stomach and this was noted 
as "NCD" [not considered disqualifying].  Although in an 
October 1960 military medical questionnaire, appellant 
checked off a box for "nervous trouble", the physician's 
elaboration merely stated that there was "no significant 
history."  Although in a March 1962 service examination 
medical questionnaire, appellant checked off a box for 
"nervous trouble", the physician's elaboration stated that 
appellant had "mild nervous trouble very occasionally when 
exposed to loud noises" and that this was "NCD."  An April 
1969 military reenlistment examination report and attendant 
medical questionnaire revealed that his psychiatric status 
was described as normal.   

An August 1973 initial application for VA disability benefits 
and a November 1973 VA examination report made no mention of 
a chronic, acquired psychiatric disorder.  On July 1975 VA 
examination, the examiner described appellant's psychiatric 
status as "reacting normal as to what is obviously severe 
and painful illness.  He is obviously anxious and disturbed 
over his loss of ability to be active physically.  He is 
intelligent, his emotional reactions are certainly within 
normal limits.  Memory is normal."  Diagnoses included 
arthritis of the spine; hypertensive arteriosclerotic 
disease; and anxiety reaction.  No etiology for the 
psychiatric disorder was rendered, however.  

A May-June 1987 VA hospitalization report included diagnoses 
for depression; arthritis; and other physical conditions.  VA 
outpatient treatment records revealed that in November 1987, 
appellant complained of occasional insomnia and anxiety in 
crowds.  In July 1988, he complained of memory loss beginning 
3 years ago.  In 1989, there was intermittent treatment for 
insomnia and nervousness with medications prescribed.  In 
1990, diagnoses included depression.  However, no etiology 
for appellant's psychiatric disorder was rendered.

Based on the evidentiary record as it then existed, the July 
1990 unappealed rating decision denied entitlement to service 
connection for an acquired psychiatric disorder.  

The evidence received subsequent to that July 1990 unappealed 
rating decision included VA medical records dated in the 
1990's, which revealed treatment and diagnoses for anxiety 
neurosis, depression, and dementia as well as continuing 
treatment for severe pain and limited motion due to arthritic 
disabilities.  Pursuant to the Board's March 1996 remand, VA 
psychiatric examinations were conducted in May 1996 and 
January 1997 to determine the etiology of any psychiatric 
disability currently manifested.  

On said May 1996 VA psychiatric examination, the examiner 
opined, in pertinent part, that according to the records, 
appellant was treated for a psychiatric diagnosis 
"apparently no earlier than 1987 or one to two years after 
the death of his spouse"; that appellant's diagnosis 
"according to DSM-IV would be that of a pain disorder"; 
that the pain disorder was associated with psychological and 
physical factors; that treatment "with a variety of agents 
for pain, depression and anxiety over the years...almost 
without question have contributed to some iatrogenic memory 
worsening"; and that the dementing process appeared 
"causally related to the use of, among others, 
benzodiazepines, barbiturates, opiates and other sedatives 
over the years, for initially his pain complaints and 
eventually his complaints of anxiety."  Diagnoses included 
pain disorder with psychological factors and arthritis; 
dysthymia; and sedative-induced dementia and/or dementia of 
the vascular type.  

On said January 1997 VA psychiatric examination, a different 
examiner opined, in pertinent part, that the diagnoses were 
dementia, depressive disorder, and anxiety disorder; that 
appellant's psychiatric disorders were not directly 
attributable to active service; and that the primary 
disability currently was dementia which was not related to 
service or the service-connected disabilities.  However, the 
examiner also opined that appellant's "symptoms of 
depression and anxiety do have some relation to some post-
service events including the loss of two wives, as well as to 
his worry and concern over his physical health.  In this way 
his psychiatric diagnoses of depression and anxiety do have a 
relationship to his physical service[-]connected disability.  
This would include his arthritis, as well as other orthopedic 
problems."  

In pertinent part, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to whether the May 1996 and 
January 1997 VA psychiatric examinations may reasonably be 
interpreted as expressing a credible causal or etiological 
relationship between appellant's currently manifested 
psychiatric disorder and a service-connected disability.  
Determination of credibility is a function for the BVA.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board concludes that the additional evidence presents, 
when considered with evidence previously assembled, an 
evidentiary situation so significant that it must be 
considered in order to fairly decide the merits of the claim, 
since it appears to suggest a causal or etiological 
relationship between appellant's currently manifested 
psychiatric disorder and a service-connected disability.  
Therefore, the Board concludes that the additional positive 
evidence, particularly said May 1996 and January 1997 VA 
psychiatric examinations reports, is new and material and is 
at least in equipoise with the negative as to whether 
appellant's current psychiatric disorder is related to a 
service-connected disability, for the foregoing reasons.  
Accordingly, the claim is reopened and with resolution of 
reasonable doubt in the appellant's favor, secondary service 
connection for a psychiatric disorder is allowed on the 
merits.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.310(a), 20.302(a).  


ORDER

Since additional evidence submitted subsequent to a July 1990 
unappealed rating decision, when viewed in the context of all 
the evidence, indicates that the appellant has a chronic, 
acquired psychiatric disorder secondary to a service-
connected disability, the claim is reopened and allowed on 
the merits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

